DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6,13-16  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taghavi et al.(20160183538; 6/30/2016). Taghavi et al. teach a “composition comprising a combination of a new strain of Bacillus amyloliquefaciens RTI301 and a new strain of Bacillus subtilis RTI477”. The compositions containing the combination of strains can be applied alone or in combination with insecticides. See abstract. “The compositions containing the RTI301 and RTI477 strains are useful for benefiting plant growth and/or conferring protection against a pathogenic infection when applied to plant roots, seeds, callus tissue, grafts, and cuttings”. See abstract. Taghavi 6 cfu/ml. Taghavi et al. at paragraph 100 teach the addition of a fertilizer to the composition comprising a combination of a new strain of Bacillus amyloliquefaciens RTI301 and a new strain of Bacillus subtilis RTI477”.
Restriction/Election Status
The elected composition of claims 1-6,13-16 where PGPR is a Bacillus ssp. and insecticide is bifenthrin is not allowable.
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616